*305ON MOTION FOR REHEARING.
Ellison, J.
— The foregoing opinion is asserted to be unsound law. We have re-examined the question presented and feel satisfied with what we have said. The question with us is, not what the courts in some of the states may have decided, not what some text-writers may have written, but what is the rule adjudged in Missouri. The question has met with different answers in different jurisdictions and at the hands of different authors. In Berea Stone Co. v. Kraft, 31 Ohio St. 287, it is said: ‘‘Where the master, or one placed by him in charge of men engaged in his service, personally assists or interferes in the labor being performed under his direction and control, and is, while performing such labor, or interfering with its performance, guilty of negligence resulting in an injury to one engaged in such service, there is no sound principle of law that will excuse or exonerate the master from liability.” Shearman & Redfield on Negligence, sec. 89; Wharton on Negligence, sec. 205. The same rule is announced in Missouri. Gormley v. Iron Works, 61 Mo. 492; Dayharsh v. Railroad, 103 Mo. 570.
It is insisted that the plaintiff and the. foreman were fellow-servants. This cannot be allowed to be good. They were each servants of a common principal, it is true, but they were not fellow-servants in a sense which would limit defendant’s liability for the injury inflicted upon plaintiff. “No service is common that does not admit a common participation, and no servants are fellow-servants where one is placed in control over the other.” Railroad v. Keary, 3 Ohio St. 201; Chicago & Milwaukee Ry. Co. v. Ross, 112 U. S. 377, “Where one servant is placed by his employer in a position of subordination to, and subject to, the orders and control of another, and such inferior servant *306without fault, and while in discharge of his duties, is injured by the negligence of the superior servant, the master is liable for such injury.’’ Berea Stone Co. v. Kraft, supra. This case is cited with approval in Dayharsh v. Railroad, 103 Mo. 570.
The Dayharsh case cannot be distinguished from this case. It is true that in stating master’s duties, it is said in that case that he must furnish his servant with a safe place to work. But the facts of that case were that the plaintiff; was at work for the railway company under the direction and supervision of the roundhouse foreman. That he was shoveling ashes from an ash pit in the track running into the roundhouse, and while so engaged the foreman ran an engine over his leg. This ash pit was not of itself an unsafe place to work. It became unsafe for the reason, only, that the foreman ran an engine over it. The place was as safe a place to work as a farmer’s field. It was not a bog in which the laborer would sink, nor was it near dangerous machinery or explosives, nor near caving embankments or unsteady walls; nor was it a place where rapidly moving trains passed. Any place can be made unsafe by bringing to bear upon it dangerous appliances or contrivances. In the Dayharsh case the plaintiff was injured by the negligence of the foreman in running the engine over the place where he was working, and the place became unsafe from this negligent act. So, in this case, the place where the tie was being removed was a safe place to work, and it only became unsafe by the foreman negligently striking his pick in between the heads of plaintiff and his fellow-workmen. We refer to the point made as to the master’s duty to furnish a safe place to work, for the reason that such language is used in the Dayharsh case, not that we consider it necessary -in this case to say that the supreme court, in the Dayharsh case, placed *307the decision upon the master’s duty to furnish a safe place to work. The case itself, and the authorities cited to sustain it, in our opinion, show that the court decided that the negligent act of the roundhouse foreman, in running the engine over the workman, was the act of the master and not the act of a fellow-servant. But, if we are mistaken in this interpretation of that case, the fact remains that the place to work in that case and in this were equally safe places until made unsafe by a similar act of negligence done by the respective foremen.
We are told that the decision in this case is in conflict with Moore v. Railroad, 85 Mo. 588, wherein it is said to have been decided that a vice-principal may occupy at the same time a dual capacity. That is, if the vice-principal be one whose duty it is, when necessary, to assist in the manual work, and, while so engaged in the manual work, he negligently injures a servant, the negligent act would be the act of a fellow-servant, and not the act of the vice-principal. This was not decided in the Moore case. No such point was in the case, though Judge Henry does, parenthetically, give utterance to such view. The paragraph was doubtless inserted to show that, notwithstanding the recognition of such law, it would not affect that case. But, be this as it may, “the last previous rulings of the supreme court on any question of law or equity shall, in all cases, be controlling authority” with this court, and, in compliance with this mandate of the constitution, we follow the Day harsh case. If that and the Gormley case are not good law, it is the prerogative of the supreme court to overrule them, and not ours. We are all agreed that the motion should be overruled.